NO. 07-01-0037-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  JANUARY 28, 2002

                         ______________________________


                    EXXON MOBIL CORPORATION, APPELLANT

                                           V.

                        DAVID VAWTER, ET AL., APPELLEES


                       _________________________________

              FROM THE 11TH DISTRICT COURT OF HARRIS COUNTY;

             NO. 1999-32545; HONORABLE MARK DAVIDSON, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      On January 18, 2002, appellant Exxon Mobil Corporation formerly known as Exxon

Corporation filed a Motion to Vacate Judgment Pursuant to Settlement according to

agreement of the parties and in accordance with Tex. R. App. P. 42.1(a)(1). The motion

includes a certificate of conference representing that counsel for appellees agrees to the

motion, and signature of counsel for appellees by permission.
      Without passing on the merits of the case, the Motion to Vacate Judgment is

granted. The judgment of the trial court signed on September 21, 2000, styled David

Vawter and John Lazaris v. Exxon Corporation, Exxon Company, U.S.A., No. 1999-32545,

is vacated and the case is dismissed. TRAP 42.1(a)(1); TRAP 43.2(e).


      All costs are assessed to the parties incurring the same. Having dismissed the

appeal at appellant’s request and pursuant to settlement agreement, no motion for

rehearing will be entertained and our mandate will issue forthwith.




                                         Phil Johnson
                                           Justice


Do not publish.




                                            2